DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 6-7, 10-12, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gallagher et al. (USPGPUB 2008/0269626). In regard to claim 1, Gallagher discloses a monitoring device configured to be attached to a subject (Figs. 3-4 and 6 and associated descriptions), the monitoring device comprising: a photoplethysmography (PPG) sensor configured to detect and/or measure physiological information from the subject (pulse oximeter 520, Fig. 6 and associated descriptions; [0007-0008]); and a processor (processor 560, Fig. 6 and associated descriptions; [0036]) configured to process the physiological information to detect subject stress (atrial fibrillation state, [0007-0008]; Fig. 3 and associated descriptions), and to determine an origin of the subject stress (atrial fibrillation state, [0007-0008]; Fig. 3 and associated descriptions).

In regard to claim 6, Gallagher discloses the monitoring device is configured to be secured to an appendage of the subject (Fig. 6 and associated descriptions).
In regard to claim 7, Gallagher discloses a monitoring device configured to be attached to a subject (referring to claim 1 above), the monitoring device comprising: a sensor configured to detect and/or measure physiological information from the subject (pulse oximeter sensor 520, Fig. 6 and associated descriptions; referring to claim 1 above), wherein the sensor comprises at least one optical emitter and at least one optical detector (pulse oximeter sensor 520, Fig. 6 and associated descriptions; referring to claim 1 above; it is noted that a conventional pulse oximeter comprises at least one optical emitter and at least one optical detector) and a processor coupled to the sensor (processor 560, Fig. 6 and associated descriptions; [0036]; referring to claim 1 above), wherein the processor is configured to receive and analyze signals produced by the sensor to detect a change in subject stress (average heart rate increase, and/or change in average heart rate variability, [0022]; atrial fibrillation state, [0007-0008]; Fig. 3 and associated descriptions).
In regard to claim 10, Gallagher discloses the sensor comprises a photoplethysmography (PPG) sensor (pulse oximeter sensor 520, Fig. 6 and associated descriptions; plethysmographic waveform, [0007-0008]).

In regard to claim 12, Gallagher discloses the processor determines the origin of the subject stress by processing data from the PPG sensor to determine whether the subject is likely to have atrial fibrillation ((referring to claims 1, 3 and 7 above).
In regard to claim 15, Gallagher discloses the monitoring device is configured to be secured to an appendage of the subject (referring to claims 1 and 6 above).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4-5, 8-9, 13-14, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Gallagher as applied to claims 1, 3, 6-7, 10-12, and 15 above, and further in view of Al-Ali et al. (USPN 7,295,866) and evidenced by Diab et al. (USPN 6,088,607). In regard to claims 2, 4, 8-9, 13, and 16, Gallagher discloses a monitoring device configured to be attached to a subject (referring to claims 1 and 7 above), the monitoring device comprising: a photoplethysmography (PPG) sensor (referring to claims 1 and 7 above) configured to detect and/or measure physiological information from the subject (referring to claims 1 and 7 above), wherein the sensor comprises at least one optical emitter and at least one optical detector (referring to claims 1 and 7 .
Al-Ali teaches a low power oximeter comprises LED emitters and a photodetector (Fig. 1 and associated descriptions) and a sampling controller (element 360, Fig. 3 and associated descriptions), wherein the processor is configured to determining that a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device (Gallagher) to incorporate the power consumption functions/ operations including increasing/ decreasing sampling rate of the optical data and/or increasing/ decreasing the duty cycle of the emitter according 
In regard to claims 5, 14 and 17, Gallagher as modified by Al-Ali discloses the monitoring device is configured to be secured to an appendage of the subject (Fig. 6 and associated descriptions of Gallagher) but does not specifically disclose the monitoring device is configured to be positioned at or within an ear of the subject. However, Al-Ali further teaches the oximeter sensor can be attached to an earlobe of the user (incorporated reference recited in Col 1 lines 31-35 of Al-Ali; see Abstract of the incorporated reference Diab et al., USPN 6,088,607). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the finger sensor configuration and application location with the earlobe-type configuration/ application location to yield predictable results, since both configurations/ locations are suitable configurations/ tissue sites for oximetry measurements/ monitoring. The rationale would have been the simple substitution of one known, equivalent element for another to obtain predictable results (obvious to substitute elements, devices, etc.), KSR, 550, U.S. at 417.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Huiku et al. (USPGPUB 2006/0217615 – applicant cited) teaches determining clinical stress of a subject based on plethysmographic signal obtained from a pulse oximeter (abstract; claim 1). Lynn (USPGPUB 2008/0200775) teaches a pulse oximeter serves as a pulse rate and pattern detection system and different patterns can be detected such as the pattern of atrial fibrillation (for example, identified by detecting an irregularly irregular interval between pulses and/or an irregularly irregular pulse amplitude)([0016]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHU CHUAN LIU whose telephone number is (571)270-5507.  The examiner can normally be reached on M-Th (6am-6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CHU CHUAN LIU/Primary Examiner, Art Unit 3791